FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JON HYDE; MICHELLE HYDE,                 No. 21-15142
              Plaintiffs-Appellees,
                                            D.C. No.
                 v.                      4:20-cv-00100-
                                              JGZ
CITY OF WILLCOX; COCHISE
COUNTY; RAYMOND ROBINSON;
BRIAN PRALGO, Badge #6339,                 OPINION
Individually; S. BOHLENDER, Badge
#1757, Individually; S. GIJANTO; D.
NOLAND; JORDAN FAULKNER; M.
CALLAHAN-ENGLISH; J. VALLE,
AKA J. Villa, (#152), Individually;
DALE HADFIELD, Individually and as
the Director of Public Safety for the
City of Willcox,
              Defendants-Appellants.

      Appeal from the United States District Court
               for the District of Arizona
      Jennifer G. Zipps, District Judge, Presiding

       Argued and Submitted December 8, 2021
                Pasadena, California

                 Filed January 6, 2022
2                  HYDE V. CITY OF WILLCOX

Before: Carlos T. Bea and Kenneth K. Lee, Circuit Judges,
        and Richard D. Bennett, * District Judge.

                      Opinion by Judge Lee


                          SUMMARY **


                           Civil Rights

    The panel affirmed in part and reversed in part the
district court’s denial of a motion to dismiss a complaint
brought pursuant to 42 U.S.C. § 1983 alleging, among other
things, that law enforcement officers used excessive force on
pretrial detainee Luke Hyde when they applied physical
force and a Taser to subdue him and failed to provide him
with adequate medical care.

    Hyde stopped breathing 21 minutes after being put in a
restraint chair, and despite efforts by the officers to
resuscitate him, he died five days later. Hyde’s parents sued
on several theories under § 1983, including excessive force,
failure to train, failure to supervise, failure to provide
adequate medical care, and municipal liability. The district
court held that the officers used unreasonable force and were
not entitled to qualified immunity.



    *
       The Honorable Richard D. Bennett, United States District Judge
for the District of Maryland, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 HYDE V. CITY OF WILLCOX                    3

    The panel affirmed the district court’s denial of the
motion to dismiss for the excessive force claim against
officers Pralgo and Callahan-English. The panel held that
the two officers used excessive force and violated clearly
established law when they used a Taser and put Hyde in a
head restraint, even after Hyde—who had his hands
handcuffed and legs shackled—had apparently stopped
resisting and posed no threat.

    The panel reversed the denial of the motion to dismiss
for the excessive force claim as to the other officer
defendants, determining that they had reasonably used force
earlier in the altercation when Hyde resisted prior to being
subdued and restrained. The panel also reversed the district
court’s denial of dismissal on the claim that Hyde was denied
adequate medical care. The panel determined that the
complaint had not adequately alleged that the named officers
knew of Hyde’s mental health condition or that he was in
distress after the altercation. The panel therefore held that
qualified immunity barred the claim that individual officers
violated Hyde’s right to adequate medical care.

    Finally, reviewing under pendent jurisdiction the district
court’s denial of the motion to dismiss the claims against the
municipal defendants, the panel reversed on the failure-to-
train and municipal liability claims. The panel stated that
while deliberate indifference can be inferred from a single
incident when “the unconstitutional consequences of failing
to train” are “patently obvious,” an inadequate training
policy itself cannot be inferred from a single incident.
4                HYDE V. CITY OF WILLCOX

                         COUNSEL

James M. Jellison (argued), Jellison Law Offices, PLLC,
Carefree, Arizona, for Defendants-Appellants.

Amy D. Sells (argued), William M. Fischbach, and Ryan P.
Hogan, Tiffany & Bosco, P.A., Phoenix, Arizona, for
Plaintiffs-Appellees.



                          OPINION

LEE, Circuit Judge:

    Luke Ian Hyde’s late-night return home from a road trip
was cut short by a traffic stop and then ended tragically in a
detention facility. Suffering from mental health issues and
deprived of his medication for several hours, Hyde tried to
flee and scuffled with several prison officers, who used
physical force and a Taser to subdue him. He stopped
breathing 21 minutes after being put in a restraint chair, and
despite efforts by the officers to resuscitate him, he died five
days later.

    Hyde’s parents sued on several theories under 42 U.S.C.
§ 1983, including excessive force, failure to train, failure to
supervise, failure to provide adequate medical care, and
municipal liability. The district court held that the officers
used unreasonable force and were not entitled to qualified
immunity. We affirm that two officers used excessive force
and violated clearly established law when they used a Taser
and put Hyde in a head restraint, even after Hyde—who had
his hands handcuffed and legs shackled—had apparently
stopped resisting and posed no threat. But we reverse for the
other officers who reasonably used force earlier in the
                    HYDE V. CITY OF WILLCOX                             5

altercation when Hyde resisted. We also reverse the district
court’s ruling on Hyde’s right to medical care because the
complaint has not adequately alleged that the named officers
knew of his mental health condition. Finally, we reverse on
the failure-to-train and municipal liability claims.

                         BACKGROUND

I. Factual Background

    Luke Ian Hyde—a 26-year-old man with mental health
issues, including bipolar disorder, schizophrenia, and
attention deficit hyperactivity disorder—managed his
condition through six prescription medications. 1 One night,
Hyde was driving through the City of Willcox towards his
parents’ home in San Antonio. Around midnight, Willcox
police detective J. Valle pulled Hyde over and arrested him
on suspicion of driving under the influence. Hyde arrived in
booking at around 1:30 a.m. and submitted to a blood draw.
He tested negative for alcohol but positive for
amphetamines, a finding consistent with his Adderall
prescription for his diagnosed attention deficit hyperactivity
disorder. For the next five and a half hours, Hyde napped,
ate, talked to officers on duty, and requested a phone to
contact a lawyer.

   Hyde did not receive his prescribed medication, and by
7:30 a.m., he appeared restless. Minutes later, he charged
toward the door, fell to the floor, and injured his head.
Deputy Raymond Robinson and Sergeant Brian Pralgo
opened Hyde’s cell, while Jordan Faulkner, a medic, waited

    1
       The facts recited are taken as alleged in the complaint, and we
accept them as true for this appeal. See Padilla v. Yoo, 678 F.3d 748, 757
(9th Cir. 2012).
6                HYDE V. CITY OF WILLCOX

in the booking area to examine Hyde’s head wound. Hyde
first emerged from his cell calmly, but then sprinted through
the booking area and into the female cell area while
Robinson, Pralgo, and Detention Officer Sam Bohlender
unsuccessfully tried to tackle him. Hyde reached a dead end
in the female cell area, where he stood with his back against
the wall, facing Robinson, Pralgo, and Bohlender. At this
point, Pralgo, and Robinson deployed their Tasers at Hyde
in a fast sequence three times.

    In the doorway of the booking area, a scuffle ensued:
Pralgo, Robinson, and Bohlender heaped onto Hyde, and
tried to handcuff him to the door handle. Lieutenant Sean
Gijanto and Sergeant D. Noland then entered the fray. With
Hyde lying on the ground, Robinson delivered 11 close-
fisted peroneal strikes to Hyde’s legs while other officers
fastened leg irons on him. Pralgo again used his Taser twice
at Hyde’s thigh for about five seconds each.

    At 8:02 a.m., Hyde was dragged to his feet and collapsed
to his knees as at least six officers lifted his body and
handcuffed Hyde’s hands behind his back. At 8:03 a.m.,
Pralgo retrieved the restraint chair, and four officers hoisted
Hyde’s body into it with his hands cuffed behind his back
and his legs fastened in leg irons. At 8:05 a.m., Pralgo again
used his Taser on Hyde’s thigh for about five seconds, while
Callahan-English used her arms to force Hyde’s head into a
restraint hold as four officers fastened Hyde into the chair.
Hyde was “fully restrained” in the chair at 8:06 a.m.

    At 8:24 a.m., Hyde rolled his head back, gasping for air,
as four officers passed by him. Three minutes later, he
stopped breathing. A minute later, Pralgo, Valle, and
Faulkner found Hyde pulseless. They immediately removed
Hyde from the chair tried to revive him through chest
compressions and defibrillator shocks for the next ten
                 HYDE V. CITY OF WILLCOX                     7

minutes. At the hospital, he regained his pulse but was later
put on life support. Several days later, Hyde’s parents
requested that he be removed from life support; he died the
next day, about a week after his arrest. According to the
autopsy, Hyde’s causes of death included blunt force
injuries, rhabdomyolysis (kidney damage caused by muscle
breakdown), cardiomegaly (enlarged heart), and coronary
artery atherosclerosis.

II. Procedural History

    Hyde’s parents brought this Section 1983 action against
(i) the officers in their individual capacity for the use of
excessive force, (ii) the City and the County for their failure
to train, (iii) the Cochise County Sheriff Dannels and
Willcox Director of Public Safety Hadfield for their
supervisory liability for failure to train, and (iv) all
defendants for violating Substantive Due Process and Equal
Protection.

    The defendants moved to dismiss the complaint, arguing,
among other things, that the individual defendants are
entitled to qualified immunity, and that Plaintiffs have failed
plausibly to plead a claim for municipal liability under
Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). The
district court denied the motion. The defendants appeal the
denial of qualified immunity and ask us to exercise pendant
appellate jurisdiction to review the Monell claim.

   JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction under 28 U.S.C. § 1291 to review
interlocutory appeals of the denial of qualified immunity.
See Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). And as
explained in more detail below, we have pendent appellate
jurisdiction to review the claim against the municipal
8                HYDE V. CITY OF WILLCOX

defendants because “resolution of the issue properly raised
on interlocutory appeal necessarily resolves the pendent
issue.” Cunningham v. Gates, 229 F.3d 1271, 1285 (9th Cir.
2000).

    We review de novo a denial of a motion to dismiss based
on qualified immunity, accepting as true all well-pleaded
allegations of material fact and construing them in the light
most favorable to the non-moving party. See Padilla, 678
F.3d at 757. Under Rule 12(b)(6), a complaint should be
dismissed if it fails to include “enough facts to state a claim
to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). A complaint’s claims
are plausible when the pleaded facts “allow[] the court to
draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009).

                        ANALYSIS

I. The Complaint Plausibly Alleges That Two of the
   Officers Violated Hyde’s Clearly Established
   Constitutional Rights.

     To determine whether an officer enjoys qualified
immunity, the court asks, in the order it chooses, (i) whether
the alleged misconduct violated a constitutional right and
(ii) whether the right was clearly established at the time of
the alleged misconduct. See Hernandez v. City of San Jose,
897 F.3d 1125, 1132 (9th Cir. 2018). A clearly established
right is one that is “sufficiently clear ‘that every reasonable
official would have understood that what he is doing violates
that right.’” Reichle v. Howards, 566 U.S. 658, 664 (2012)
(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).
“Plaintiffs must point to prior case law that articulates a
constitutional rule specific enough to alert these deputies in
                 HYDE V. CITY OF WILLCOX                      9

this case that their particular conduct was unlawful.” Sharp
v. Cnty. of Orange, 871 F.3d 901, 911 (9th Cir. 2017).

   A. The     complaint    plausibly    alleges   that
      Callahan-English and Pralgo used excessive force
      under clearly established law when they
      continued to use force after Hyde had been
      restrained and was not resisting.

     Use of force during pretrial detention is
unconstitutionally excessive if it is “objectively
unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389, 397
(2015). Objective reasonableness turns on the “facts and
circumstances of each particular case.” Id. (quoting Graham
v. Connor, 490 U.S. 386, 396 (1989)). “A court must make
this determination from the perspective of a reasonable
officer on the scene, including what the officer knew at the
time, not with the 20/20 vision of hindsight.” Id. (citing
Graham, 490 U.S. at 396). Thus, a court must consider the
“‘legitimate interests that stem from the government’s need
to manage the facility in which the individual is detained,’
appropriately deferring to ‘policies and practices that in the
judgment’ of jail officials ‘are needed to preserve internal
order and discipline and to maintain institutional security.’”
Id. (quoting Bell v. Wolfish, 441 U.S. 520, 540, 547 (1979)).

    The following considerations may bear on the
reasonableness (or unreasonableness) of the force used: “the
relationship between the need for the use of force and the
amount of force used; the extent of the plaintiff’s injury; any
effort made by the officer to temper or to limit the amount of
force; the severity of the security problem at issue; the threat
reasonably perceived by the officer; and whether the plaintiff
was actively resisting.” Id. The most important factor is
whether the suspect posed an immediate threat. See Mattos
v. Agarano, 661 F.3d 433, 441 (9th Cir. 2011) (en banc).
10               HYDE V. CITY OF WILLCOX

This analysis is not static, and the reasonableness of force
may change as the circumstances evolve. See Jones v. Las
Vegas Metro. Police Dep’t, 873 F.3d 1123, 1130 (9th Cir.
2017).

     1. Until Hyde was subdued and restrained, the force
        used by officers Pralgo, Robinson, Bohlender,
        Gijanto, and Noland was reasonable.

    At the outset, the officers handled the situation
reasonably. After Hyde first violently injured himself in his
cell, he ran free through the booking area of the detention
center, despite three officers trying to contain him. Given the
need to quell a potentially dangerous situation, Pralgo and
Robinson justifiably used their Tasers against Hyde. See
Kingsley, 576 U.S. at 399 (emphasizing the government’s
legitimate interest in managing a jail); see also Jones, 873
F.3d at 1130 (concluding that it was reasonable to use a
Taser to subdue and restrain a suspect who was unarmed and
not suspected of a serious offense).

     As more officers joined the fray, they justifiably
continued using intermediate force—the Taser and strikes on
Hyde’s leg—because (i) Hyde violently scuffled with the
officers, (ii) the officers had not yet restrained Hyde, and
(iii) the officers were “forced to make split-second
judgments—in circumstances that [were] tense, uncertain,
and rapidly evolving.” Graham, 490 U.S. at 397.

    Plaintiffs rely on Deorle v. Rutherford, 272 F.3d 1272
(9th Cir. 2001), to argue that we must consider Hyde’s
mental health issues in assessing the officers’ use of force.
In Deorle, we concluded that “where it is or should be
apparent to the officers that the individual involved is
emotionally disturbed, that is a factor that must be
considered in determining . . . the reasonableness of the
                 HYDE V. CITY OF WILLCOX                    11

force employed.” Id. at 1283. But the complaint here does
not allege that these officers knew about Hyde’s mental
health condition. Instead, the complaint asserts that a cursory
inspection of Hyde’s medication would have alerted any
trained officer to his conditions, but it fails plausibly to
allege that any of the named defendants even knew Hyde
was taking medications. And unlike the plaintiff in Deorle—
who appeared to be a “deeply troubled, emotionally
disturbed individual . . . [who] repeatedly asked officers to
shoot him,” id. at 1280—there are no allegations here that
Hyde exhibited any similar behavior. To the contrary, the
complaint reflects that Hyde remained calm and cooperative
for several hours.

   2. After Hyde was subdued and restrained, officers
      Pralgo and Callahan-English used excessive force.

    But the need for more force waned as circumstances
changed. By 8:03 a.m., Hyde had his hands handcuffed
behind his back and his legs shackled. Hyde appeared
“fatigued,” remained on his knees, and seven officers
surrounded him. Yet two minutes later, Pralgo used his Taser
on Hyde’s thigh again for about five seconds and Callahan-
English used her arms to force Hyde’s head into a restraint
hold, while four other officers fastened Hyde into the
restraint chair. This continued use of force by Pralgo and
Callahan-English was unreasonable. See Alexander v. City
& Cnty. of S.F., 29 F.3d 1355, 1367 (9th Cir. 1994) (“[I]t is
the need for force which is at the heart of the consideration
of the Graham factors.”).

    By 8:03 a.m., it was no longer a frantic and fast-evolving
situation requiring officers to make split-second decisions.
Two minutes had elapsed between Hyde being handcuffed
and shackled and Pralgo and Callahan-English using more
intermediate force. For two minutes, Pralgo and Callahan-
12              HYDE V. CITY OF WILLCOX

English saw an exhausted Hyde on his knees with both his
hands and feet restrained. They should have recognized that
Hyde had effectively stopped resisting and posed no threat
to the officers surrounding him. They thus had enough time
to reassess their use of force and understand that they no
longer needed to use a Taser or a head restraint.

    The defendants argue that continued force was justified
because, according to their interpretation of the complaint,
Hyde is never plausibly alleged to have ceased fleeing,
resisting, or fighting before being “fully” restrained
8:06 a.m. Admittedly, the complaint confusingly does not
state what was occurring between 8:03 a.m. (when Hyde had
his hands and legs restrained) and 8:06 a.m. (when Hyde was
“fully restrained”). The parties also inexplicably did not
include the jailhouse video in the record. But we must
construe the complaint in favor of the non-moving party—
Plaintiffs—at this stage. See Padilla, 678 F.3d at 757. And
the complaint, when read as a whole and in Plaintiffs’ favor,
supports the claim that he was restrained, was not resisting,
and posed no threat by 8:03 a.m.

    To start, the complaint alleges that—several minutes
before Pralgo’s final Taser use and Callahan-English’s head
restraint—Hyde had his hands handcuffed and feet shackled,
was too weak to stand, and was surrounded by seven
officers. Construing these facts in Plaintiffs’ favor, we
conclude that Hyde was not fleeing and could no longer
resist the officers. We also construe the statement that Hyde
was not “fully” restrained until 8:06 a.m. to mean that Hyde
had not been fastened into a restraint chair. And we have
never required that a suspect’s every inch be immobilized
before he is considered restrained for a reasonable force
analysis. To the contrary, our cases routinely call suspects
“restrained” after they have been handcuffed, e.g.,
                    HYDE V. CITY OF WILLCOX                           13

Drummond ex rel. Drummond v. City of Anaheim, 343 F.3d
1052, 1059 (9th Cir. 2003), or simply pinned down by
officers, e.g., Tuuamalemalo v. Greene, 946 F.3d 471, 477
(9th Cir. 2019). 2 We thus conclude that, viewing the
complaint in the light most favorable to Hyde, Pralgo and
Callahan-English used excessive force after Hyde was
restrained and apparently no longer resisting.

    3. Pralgo and Callahan-English violated clearly
       established law.

     Our cases clearly establish that the use of intermediate
force—such as a head restraint or Taser—on a restrained and
non-resisting suspect is unreasonable. For example, we have
held that “the use of a chokehold on a non-resisting,
restrained person violates the Fourth Amendment’s
prohibition on the use of excessive force.” Tuuamalemalo,
946 F.3d at 477. In Tuuamalemalo, we also relied on
Drummond in which we held that officers used excessive
force by “press[ing] their weight on [the suspect’s] neck and
torso as he lay handcuffed on the ground.” 343 F.3d at 1056.
It thus should have been clear to Callahan-English that the
use of a head restraint on Hyde was unreasonable when he
had both his hands and feet shackled for two minutes and no
longer could resist.

   Similarly, the Ninth Circuit has found the use of a Taser
excessive if the suspect does not pose an immediate threat.
For example, in Mattos, this court held that it was
unreasonable to use a Taser on a suspect who committed a
    2
       The defendants do not fare any better with their focus on the
allegation in the complaint that “[a]t all times, [Hyde] was fending
himself against three to seven officers.” In context, the more natural and
favorable interpretation of this phrase is that Hyde was outmatched by
three to several officers throughout the encounter.
14               HYDE V. CITY OF WILLCOX

minor offense and did not present an immediate threat to the
officers, even though she refused to exit the car. See 661 F.3d
at 445–46; 3 see also Bryan v. McPherson, 630 F.3d 805,
826–30 (9th Cir. 2010) (use of a Taser unreasonable because
suspect committed a minor traffic infraction and did not
present an immediate threat). Pralgo thus should have been
on notice that it was unreasonable to use the Taser on Hyde,
who was similarly not suspected of a serious crime, no
longer threatened the officers after being restrained for two
minutes and was no longer capable of resisting in the final
stages of the scuffle.

    Our cases also make it clear that the officers must
reassess use of force in an evolving situation as the
circumstances change. For example, in Jones, we concluded
that the officers were at first justified in using a Taser on a
suspect who had run away from a traffic stop but neither
threatened the officers nor committed a serious offense. See
873 F.3d at 1130. But we held that “[b]y the time Jones was
prone and surrounded by multiple officers, there would have
been no continuing justification for using intermediate
force.” Id. Similarly, in Drummond, we said that while force
was justified in restraining a suspect, the calculus changed
“after he was handcuffed and lying on the ground.” 343 F.3d
at 1059.

   To be clear, we are generally loath to second-guess law
enforcement officers’ actions in a dangerous situation by
analyzing each act without looking at the entire event and
considering the officers’ mindset amid the uncertainty and
chaos. We should not scrutinize an officer’s every minor
move in a frantic and chaotic situation as if we were

    3
      These facts come from Brooks v. City of Seattle which was
consolidated with Mattos for en banc proceedings.
                  HYDE V. CITY OF WILLCOX                       15

examining the Zapruder film in slow-motion. But here,
Pralgo and Callahan-English had two minutes to realize that
Hyde—who was handcuffed, shackled, and exhausted—
could no longer resist and did not pose a threat. It is clearly
established that officers cannot use intermediate force when
a suspect is restrained, has stopped resisting, and does not
pose a threat. These two officers thus cannot shield
themselves by invoking qualified immunity. We affirm this
aspect of the district court’s ruling.

    B. The complaint does not plausibly allege that the
       officers violated Hyde’s right to adequate medical
       care under clearly established law.

    Under the Due Process Clause of the Fourteenth
Amendment, pretrial detainees have a right to receive
medical treatment while in police custody. See Carnell v.
Grimm, 74 F.3d 977, 979 (9th Cir. 1996). A claim under this
right “must be evaluated under an objective deliberate
indifference standard.” Gordon v. Cnty. of Orange, 888 F.3d
1118, 1124-25 (9th Cir. 2018) (citing Castro v. Cnty. of L.A.,
833 F.3d 1060, 1070 (9th Cir. 2016)). We have held that, as
of 2013, “medical personnel at jail facilities are required to
screen pretrial detainees for critical medical needs.” Gordon
v. Cnty. of Orange, 6 F.4th 961, 971 (9th Cir. 2021)
(“Gordon II”).

    We have also long held that “prison officials violate the
Constitution when they ‘deny, delay or intentionally
interfere with’ needed medical treatment.” Sandoval v. Cnty.
of San Diego, 985 F.3d 657, 679 (9th Cir. 2021) (quoting Jett
v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006)). That right,
however, hinges on the officer being “aware that an inmate
is suffering from a serious acute medical condition.” Id. at
680. And it was not until earlier this year that we clearly
established that “pre-trial detainees . . . have a right to direct-
16               HYDE V. CITY OF WILLCOX

view safety checks sufficient to determine whether their
presentation indicates the need for medical treatment.”
Gordon II, 6 F.4th at 973.

    Plaintiffs claim that the defendants violated Hyde’s right
to adequate medical care in two ways: (i) by denying him
access to his medication, and (ii) by not providing him
medical care after the altercation. Both arguments fail.

    First, while Hyde had a clearly established right to obtain
his medication, the complaint does not plausibly allege that
these defendants violated that right. For example, the
complaint fails to allege any facts that the individual
defendants played any role in denying Hyde his medication
and thus his right to medical treatment. The complaint thus
makes no plausible connection between the confiscation of
Hyde’s medicines and any of the individual defendants. And
while someone at the facility should have screened Hyde for
his need for medication, the complaint does not allege any
facts suggesting that the named individual defendants had
that duty.

    Second, the complaint also does not plausibly allege that
the defendants denied him medical care after his melee with
the officers. The right to medical care depends on an officer
being “aware that an inmate is suffering from a serious acute
medical condition.” Sandoval, 985 F.3d at 680. The
complaint alleges no facts suggesting that the defendant
officers knew that Hyde was in distress. The complaint
alleges that Hyde “rolled his head back against the headrest,
gasping for air” as “four officers passed directly by” him.
But the complaint does not specify whether these four
officers were any of the ones named in the complaint. It also
alleges that Callahan-English at one point walked directly
past Hyde’s breathless body. But there is no allegation that
she noticed that Hyde was unconscious. And further
                 HYDE V. CITY OF WILLCOX                   17

contradicting any claim of indifference to Hyde’s medical
needs, the complaint alleges that once Pralgo, Valle, and
Faulkner discovered that Hyde was pulseless, they
immediately tried to revive him. Finally, Plaintiffs’ brief
argues that the officers had a duty to check on Hyde’s
condition. But it was not clearly established until 2021 that
a detainee has a right to regular direct-view safety checks.
See Gordon II, 6 F.4th at 972.

    In sum, because the complaint does not plausibly allege
that any individual defendant violated Hyde’s right to
adequate medical care, we reverse the district court and hold
that qualified immunity bars this claim.

   C. Dannels and Hadfield are entitled to qualified
      immunity on the supervisory liability for failure-
      to-train claim.

    Under Section 1983, supervisors cannot be held liable
for the acts of their reports under a respondeat superior
theory. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.
1989). But supervisors “can be held liable for: 1) their own
culpable action or inaction in the training, supervision, or
control of subordinates; 2) their acquiescence in the
constitutional deprivation of which a complaint is made; or
3) for conduct that showed a reckless or callous indifference
to the rights of others.” Cunningham, 229 F.3d at 1292.

    To prevail on a claim of supervisory liability for failure
to train, the plaintiff must show that the official was
“deliberately indifferent to the need to train subordinates,
and the lack of training actually caused the constitutional
harm or deprivation of rights.” Flores v. Cnty. of L.A., 758
F.3d 1154, 1159 (9th Cir. 2014) (citing Connick v.
Thompson, 563 U.S. 51, 59 (2011)). Under this standard, the
plaintiff must allege facts to show that the official
18               HYDE V. CITY OF WILLCOX

“‘disregarded [the] known or obvious consequence’ . . . that
a particular omission in their training program [would cause]
[municipal] employees to violate citizens’ constitutional
rights.” Connick, 563 U.S. at 61 (quoting Bd. of the Cnty.
Comm’rs v. Brown, 520 U.S. 397, 407 (1997)).

    Plaintiffs allege that Sheriff Dannels and Director of
Public Safety Hadfield failed to train the officers in crisis
intervention training that would have better prepared the
officers to deal with detainees suffering from mental illness.
They also allege that inadequate training led Hyde to be
denied his medication.

    But Plaintiffs offer no factual support for their
allegations of defective training, and they argue in their brief
that the claims are supported by the “events giving rise to the
excessive force and inadequate medical care claims.” The
district court seemingly adopted this reasoning when it held
that the complaint supports a plausible inference that neither
the city nor the county properly trained its officers. The
district court also held that the consequences of such a failure
were known or obvious such that Plaintiffs did not have to
identify a pattern of violations to support a plausible
inference of deliberate indifference. In other words, the
district court inferred from a single incident both that the
training was defective and that the defendants were
deliberately indifferent to its unconstitutional consequences.

    We reject this attempt to circumvent the pleading
requirement for a failure-to-train claim. While deliberate
indifference can be inferred from a single incident when “the
unconstitutional consequences of failing to train” are
“patently obvious,” Connick, 563 U.S. at 61, an inadequate
training policy itself cannot be inferred from a single
incident. See Okla. City v. Tuttle, 471 U.S. 808, 823–24
                    HYDE V. CITY OF WILLCOX                           19

(1985) (plurality opinion); 4 see also City of Canton v.
Harris, 489 U.S. 378, 391 (1989) (explaining that
“adequately trained officers occasionally make mistakes; the
fact that they do says little about the training program”).
Otherwise, a plaintiff could effectively shoehorn any single
incident with no other facts into a failure-to-train claim
against the supervisors and the municipality. Because
Plaintiffs pleaded no facts even suggesting that the training
here was defective, they have failed to state a claim of failure
to train against Dannels and Hadfield. We reverse the district
court on this issue.

II. We Have Jurisdiction to Hear the Appeal of the
    Monell Claim and Reverse the District Court’s Denial
    of the Motion to Dismiss for Failure to State a Claim.

    Besides the denial of a motion to dismiss based on
qualified immunity, we “may [also] exercise ‘pendent’
appellate jurisdiction over an otherwise nonappealable
ruling if the ruling is ‘inextricably intertwined’ with a claim
properly before [the Court] on interlocutory appeal.” Kwai
Fun Wong v. United States, 373 F.3d 952, 960 (9th Cir.
2004) (citations omitted). This occurs when “(a) [the two
issued are] so intertwined that we must decide the pendent
issue in order to review the claims properly raised on
interlocutory appeal, or (b) resolution of the issue properly
raised on interlocutory appeal necessarily resolves the
pendent issue.” Cunningham, 229 F.3d at 1285.


    4
       This was in the context of a Monell claim. The concurring opinion
agreed with the plurality on this point: “To infer the existence of a city
policy from the isolated misconduct of a single, low-level officer . . .
would amount to permitting precisely the theory of strict respondeat
superior liability rejected in Monell.” Tuttle, 471 U.S. at 831 (Brennan,
J., concurring).
20                 HYDE V. CITY OF WILLCOX

    That is the case here. As discussed, Dannels and
Hadfield are entitled to qualified immunity because the
complaint did not plausibly plead facts for supervisory
liability. That conclusion applies equally to the City and the
County because the complaint relies on the same facts. Thus,
the failure to plausibly plead the existence of inadequate
training sinks both claims equally.

                         CONCLUSION

    We AFFIRM the district court’s denial of the motion to
dismiss for the excessive force claim against officers Pralgo
and Callahan-English, REVERSE the denial of dismissal
for the remaining individual defendants for the excessive
force claim and all individual defendants for to all other
claims, 5 and REVERSE the denial of dismissal for the
failure-to-train claim against the municipal defendants.




     5
      Plaintiffs make no effort to defend their substantive due process
and equal protection claims. We thus consider them abandoned. See
Cachil Dehe Band of Wintun Indians v. California, 547 F.3d 962, 968
n.3 (9th Cir. 2008).